Citation Nr: 9913082	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-13 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a skin 
disorder of the feet, currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1997 from the Montgomery, Alabama, 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's service connected skin disorder of the feet 
is primarily manifested by scaly skin between the toes with 
the underlying skin being slightly raw.
 
2.  The evidence received since the unappealed July 1953 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of the 10 
percent level for a skin disorder of the feet are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7806 (1998).

2.  The July 1953 RO decision denying service connection for 
bronchial asthma is final.  38 U.S.C.A. § 7105 (West 1991).

3.  Evidence received since the July 1953 decision denying 
service connection for bronchial asthma is not new and 
material, and the veteran's claim for service connection for 
this disability has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for a Skin Disorder of the Feet

The veteran contends, in essence, that his service-connected 
skin disorder of his feet is more severe in nature than 
currently evaluated, and consequently that he is entitled to 
an increased disability rating.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where veteran asserted that his condition has worsened since 
the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested or associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
is satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Where a current condition is not listed in the Schedule, 38 
C.F.R. § 4.20 allows the use of a rating contemplating a 
condition that is closely related and in which the functions 
affected, the anatomical localization, and the symptomatology 
are analogous.  Thus, the current disability rating for the 
veteran's skin disorder was assigned under Diagnostic Code 
7806, the diagnostic code for eczema.  Under this Diagnostic 
Code a noncompensable evaluation contemplates slight 
exfoliation, if any, exudation or itching on an unexposed or 
small area of skin.  The Schedule stipulates, at Diagnostic 
Code 7806, that a 10 percent evaluation is warranted for 
exfoliation, exudation or itching on an exposed or extensive 
area of skin.  A 30 percent evaluation is available under 
this Diagnostic Code when there is exudation or itching 
constant, extensive lesions, or marked disfigurement.

The veteran provided testimony as to the severity of his 
current skin disorder of his feet at a personal hearing in 
May 1997.  He stated that he had a fungus across the top of 
his feet and in between his toes.  He had had a problem with 
itching but this did not happen too often because he had 
medication that he applied daily.  He testified that there 
were no lesions or breakage of the skin.  There was no 
disfigurement of the feet related to the service-connected 
skin disorder.  There was no drainage or discharge related to 
the skin disorder.  The veteran testified that the further he 
walked the better his feet felt.  The veteran had pain in his 
feet, however, he had been advised that this was related to 
his nonservice-connected diabetes.  

The most recent VA medical examination of the skin disorder 
of the veteran's feet occurred in June 1997.  The report of 
this examination indicates that the veteran reported a 
history of having a problem with the skin of his feet since 
1952.  He reported that he had a history of raw areas between 
the toes of both feet, but that they were not itching at that 
time.  Upon physical examination of the feet, no deformity 
was revealed.  There was no decrease in the skin temperature 
in the feet.  No swelling of the feet was noted.  The skin 
between the toes on both feet was scaly.  The underlying skin 
was slightly raw.  The diagnosis was of tinea pedis.

The veteran's skin disorder of the feet is currently 
evaluated as 10 percent disabling.  As stated above, under 
Diagnostic Code 7806, a rating of 30 percent is appropriate 
for constant exudation or itching, extensive lesions or 
marked disfigurement.  A 50 percent evaluation is warranted 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if exceptionally 
repugnant.  The Board notes that the report of the most 
recent VA skin examination indicates that the skin between 
the toes on both feet was scaly, and the underlying skin was 
slightly raw.  The veteran's personal testimony at his 
hearing further indicates that there was an occasional 
problem with itching, but there were no lesions or breakage 
of the skin, nor was there disfigurement of the feet related 
to the service-connected skin disorder.

The Board finds, after a review of the evidence, that the 
criteria for a rating greater than 10 percent are not met.  
We specifically note that the medical evidence of record does 
not demonstrate that the veteran's skin disorder of the feet 
results in constant exudation or itching, extensive lesions 
or marked disfigurement.  The report of the most recent VA 
medical examination, as well as the veteran's own testimony 
support this finding.  In brief, the Board finds that a 
rating greater than 10 percent is not warranted for the 
veteran's skin disorder of the feet.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 
(1998).  The Board also notes that the evidentiary record 
does not reflect any request by the veteran, or on his 
behalf, that this claim be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel such referral with regard to 
impairment resulting from this disorder.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
The Board finds no basis which permits a rating higher than 
10 percent.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is inapplicable, and 
consequently the veteran's claim must be denied.

II.  New and Material Evidence in Order to Reopen the Claim 
for Service Connection for Bronchial Asthma

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When 
presented with a claim to reopen a previously finally denied 
claim, the Department must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence submitted by the 
claimant is new and material.  If it is, the new evidence 
must be reviewed in the context of the old to determine 
whether the prior disposition should be altered.  Id.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran currently contends, in essence, that he 
aggravated bronchial asthma while in service and therefore 
that he is entitled to service connection for this 
disability.  He further argues that he has submitted new and 
material evidence in order to reopen this claim.

The veteran served on active duty from March 1951 to November 
1952.  The veteran's claim for service connection for 
bronchial asthma was denied in a rating decision of July 
1953.  The rating sheet indicates that the veteran was 
hospitalized while in service, specifically in September 
1952, for asthma.  The rating sheet further indicates that 
there was a narrative history of asthma attacks since 
childhood.  A report of field examination was noted as 
containing depositions from the veteran, his family, and 
various acquaintances, all of whom attested to the existence 
of asthma for several years.  The Rating Board therefore 
found that the evidence established the existence of 
bronchial asthma prior to military service, with no 
aggravation demonstrated beyond natural progression of the 
disorder.  The veteran was notified of this decision, and of 
his appellate rights, in an August 1953 letter from the RO.  
The veteran did not perfect an appeal as to this decision. 

In March 1997, the RO denied the veteran's claim holding that 
he had not submitted new and material evidence in order to 
reopen the issue of entitlement to service connection for 
bronchial asthma.  The veteran perfected the present appeal 
as to this decision.  The Board observes that the last final 
disallowance of the claim for service connection for 
bronchial asthma is the July 1953 denial, and consequently we 
will determine whether evidence presented or secured since 
that disallowance constitutes new and material evidence.  
38 U.S.C.A. § 7105(c) (West 1991).  The RO denied the 
veteran's claim in July 1953 because he had failed to 
introduce evidence that demonstrated that a current asthma 
disorder was incurred in, or aggravated by, active duty 
service. 

Subsequent to the July 1953 denial, service medical records 
which demonstrate a diagnosis of possible asthma have been 
associated with the claims folder.  Additional VA treatment 
records have also been associated with the claims folder.  An 
April 1993 VA X-ray examination report has been added to the 
evidence of record and which demonstrates that the veteran 
has no evidence of infiltrates and had an otherwise normal 
examination.  There was no diagnosis of bronchial asthma.  A 
February 1995 Discharge Summary from the VA Medical Center 
(VAMC) in Montgomery, Alabama, has also been associated with 
the claims folder.  The Discharge Summary does not include a 
diagnosis of current bronchial asthma, but does demonstrate 
that the veteran reported a history of childhood asthma.

The veteran has also submitted written statements in support 
of his claim as well as providing sworn testimony at a 
personal hearing at the RO.  The veteran testified at his 
personal hearing that he had an asthma attack prior to 
service, and while on active duty.  The veteran further 
testified that he hasn't had an asthma attack in over 20 
years.  

Medical reports and personal testimony have been added to the 
claims folder in support of the veteran's claim.  As this 
evidence was not of record at the time of the July 1953 
decision, the Board decides that it is therefore "new."

However, as the veteran has not submitted any medical 
evidence which is material as to the issue of whether a 
current bronchial asthma disorder was aggravated by his 
period of active duty service we must therefore find that the 
claim is not reopened.

The veteran's SMR's demonstrate that he had a possible 
diagnosis of asthma while in service.  However, the veteran 
has provided sworn testimony that his asthma pre-existed his 
entry into active duty service.  The new evidence of record 
does not demonstrate that his asthma was aggravated during 
his period of active duty service.  The VA medical records 
which have been associated with the claims folder further 
demonstrate that he had childhood asthma but do not indicate 
that it was aggravated by his period of active duty service.  
There is no medical opinion of record which indicates that 
the veteran's admitted pre-existing asthma was aggravated by 
his period of service.  The new evidence clearly demonstrates 
that there was pre-existing asthma, and the veteran has 
testified to this extent.  The veteran further stated at his 
personal hearing that he has not had an asthma attack in over 
20 years.  In fact, a recent VA X-ray examination of the 
chest failed to provide a diagnosis of current bronchial 
asthma.  

Although the veteran has submitted new evidence, he has not 
submitted evidence which establishes a current asthma 
disorder, or that his admitted pre-existing childhood asthma 
was aggravated by his active duty service and therefore the 
new evidence, by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  As the evidence is not supportive of the 
veteran's contention that his asthma was aggravated by his 
period of active duty service, we must therefore find that it 
is not material, and the veteran's claim is not reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen the claim for 
service connection for the claimed disability.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).  Where new and material 
evidence has not been submitted to reopen a finally denied 
claim, VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Graves v. Brown, 8 Vet.App. 522, 524-25 (1996); Robinette v. 
Brown, 8 Vet.App. 69, 78 (1995).  Here, the RO adequately 
fulfilled its obligation under section 5103(a) with the 
statement of the case and the supplemental statements of the 
case.  Unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant to and 
probative of his claim for service connection, and which has 
not already been requested .  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for an increased evaluation for a skin disorder of 
the feet is denied.

As new and material evidence has not been submitted, the 
claim for service connection for bronchial asthma has not 
been reopened, and therefore is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

